LIVINGSTON, Circuit Judge,
concurring:
I concur fully in the majority opinion, with two exceptions. First, I do not join footnote two, addressing whether Kokkonen v. Guardian Life Insurance Co. of America, 511 U.S. 375, 114 S.Ct. 1673, 128 L.Ed.2d 391 (1994), abrogated our decision in United States v. Schnitzer, 567 F.2d 536 (2d Cir. 1977). The majority implies, in dicta, that Schnitzels jurisdictional holding may have survived Kokkonen. The weight of authority from other circuits appears to the contrary.1 Regardless of the proper resolution of this question, having found that Schnitzer is inapposite to this case, I would not further opine on its continued validity.
Second, I do not join the majority’s discussion of the merits of affording courts *201jurisdiction to expunge criminal convictions, which begins on page 199. I am sympathetic to the concerns the majority raises in this dicta, but I note that there are other significant considerations-including the value of governmental and judicial transparency-that must also be assessed in the context of this policy debate. Having concluded that we lack jurisdiction to reach the merits of this case, I would not suggest to Congress how it might go about assessing and weighing these equi-

. See United States v. Lucido, 612 F.3d 871, 875-76.(6th Cir. 2010) (holding that "federal courts lack ancillary jurisdiction to consider expungement motions directed to the executive branch,” and in the process abrogating a prior Sixth Circuit precedent to the contrary on the basis that it "c[ould not] be reconciled with Kokkonen’’); United States v. Coloian, 480 F.3d 47, 51-52 (1st Cir. 2007) (holding that federal jurisdiction does not "provide[] ancillary jurisdiction over equitable orders to expunge because such orders do not fit within . Kokkonen’s purposes for ancillary jurisdiction,” and distinguishing Schnitzer on the ground that it "predate[s] Kokkonen ... which raises questions as to [its] continued viability”); United States v. Meyer, 439 F.3d 855, 859-60 (8th Cir. 2006) (though factually addressing only expungement of a conviction (rather than an arrest record), stating that "[i]n light of the Supreme Court's instruction narrowing the scope of ancillary jurisdiction in Kokkonen ..., we are convinced that a district court does not have ancillary jurisdiction to expunge a criminal record based solely on equitable grounds”); United States v. Dunegan, 251 F.3d 477, 479-80 (3d Cir. 2001) (citing Kokkonen for the proposition that "in recent years [the Supreme Court] has held that ancillary jurisdiction is much more limited,” and relying on Kokkonen to hold that "in the absence of any applicable statute enacted by Congress, or an allegation that the criminal proceedings were invalid or illegal, a District Court does not have the jurisdiction to expunge a criminal record, even when ending in an acquittal”); United States v. Sumner, 226 F.3d 1005, 1015 (9th Cir. 2000) (relying on Kokkonen to hold "that a district court does not have ancillary jurisdiction in a criminal case to expunge an arrest or conviction record where the sole basis alleged by the defendant is that he or she seeks equitable relief”); cf. Lucido, 612 F.3d at 876 (listing cases, including Schnitzer, that hold that 1 federal courts have jurisdiction to equitably expunge particular criminal records in at least some circumstances, but observing that such authority "comes from decisions that predate Kokkonen ... or that never discuss or even cite [it]”).